Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Spanitz on 9/7/22.
The application has been amended as follows: 
Claims 1-9, 11-23, and 25-30 are allowed.
All other claims are cancelled as they have been incorporated into independent claims 1, 19, and 29.
The claims have been amended as follows:

(Currently Amended) A stock coupling system for a firearm, the stock coupling system comprising: 
a longitudinal axis; 
a hinge mechanism comprising a front hinge member configured to be fixedly coupled to a main body of the firearm, and a rear hinge member pivotably coupled to front hinge member; 
the hinge mechanism selectively movable between a locked condition in which the rear hinge member is not movable relative to the front hinge member, and an unlocked condition in which the rear hinge member is movable relative to the front hinge member;  
an actuating button movably mounted to the hinge mechanism, the actuating button being configured to lock the rear hinge member to the front hinge member in the locked condition of the hinge mechanism; 
an elongated rear mounting extension coupled to the rear hinge member, the rear mounting extension configured to detachably couple a rear stock thereto; and
a retention plate fixedly coupling the rear mounting extension to the rear hinge member via a pair of fasteners passing through the rear hinge member and rear mounting extension to threadably engage the retention plate.   
(Original) The system according to claim 1, wherein the actuating button is slideably mounted to the rear hinge member and manually depressible.   
(Original) The system according to claim 2, wherein the actuating button is linearly movable between an outward position in which the actuating button is lockingly engaged with the front hinge member and an inward position disengaged from the front hinge member.  
(Original) The system according to claim 3, further comprising an operating spring which biases the actuating button towards the outward position. 
(Original) The system according to claim 3, wherein the actuating button comprises a pair of first tapered locking surfaces mutually engageable with a corresponding pair of second tapered locking surfaces of the front hinge member when the actuating button is in the outward position. 
(Original) The system according to claim 5, wherein the first tapered surfaces are spaced apart on first locking protrusions formed on the actuating button and the second tapered surfaces are correspondingly spaced apart on hook-shaped second locking protrusions on the front hinge member to create a balanced locking force therebetween when the hinge mechanism is in the locked condition.
(Original) The system according to claim 6, wherein the second locking protrusions each define an inwardly open locking recess which receives and lockingly engages one of the first locking protrusions of the actuating button when the hinge mechanism is in the locked condition. 
(Original) The system according to claim 7, wherein the actuating button further comprises an elongated body slideably received in a corresponding receptacle in the rear hinge member, and an enlarged actuating end at one end of the body protruding outwards from the rear hinge member configured to be pressed by a user. 
(Original) The system according to claim 8, wherein the actuating end of actuating button is nested between the second locking protrusions of the front hinge member when the hinge mechanism is in the locked condition. 
(Cancelled) 
(Currently Amended) The system according to claim 1
(Original) The system according to claim 1, wherein the rear mounting extension is pivotable between an inline position in which a stock axis of the stock is inline with the longitudinal axis and an offset position in which the stock axis is laterally offset from the longitudinal axis.  
(Original) The system according to claim 1, wherein a lower portion of the rear mounting extension includes a plurality of longitudinally spaced apart indexed mounting holes, the stock being mountable to the rear mounting extension via a fastener or pin engageable with a selected one of the mounting holes to allow a user to adjust a length of pull of the stocks. 
(Original) The system according to claim 1, wherein the rear hinge member comprises an elongated hinge arm defining a tubular hinge barrel which is pivotably coupled to the front hinge member by a hinge pin. 
(Original) The system according to claim 14, further comprising a detent mechanism comprising:
the hinge barrel including a detent protrusion defining a pair of tapered first detent surfaces selectively engageable with a corresponding pair of tapered detent surfaces formed in a detent recess of the front hinge member to retain the rear mounting extension in the offset position; and 
a spring which biases the detent protrusion into the detent recess. 
(Original) The system according to claim 1, wherein the front hinge member comprises a tightenable clamp assembly configured for detachable coupling to a rail on the rear end of the main body of the firearm.  
(Original) The system according to claim 1, wherein: 
the rear mounting extension comprises a common mounting interface configured to be interchangeably coupled to a plurality of different rear stocks to the hinge mechanism; and 
the rear mounting extension being configured for slideable insertion into a forwardly open longitudinal passageway of common cross-sectional configuration formed in each of the plurality of stocks.
(Original) The system according to claim 17, wherein a first stock of the plurality of stocks has a first characteristic and a second stock of the plurality of stocks has a second characteristic different than the first characteristic.     
(Currently Amended) A firearm with interchangeable stock coupling system comprising: 
a main body comprising a longitudinal axis; 
a hinge mechanism comprising a front hinge member fixedly coupled to the main body, and a rear hinge member pivotably coupled to front hinge member; 
the hinge mechanism selectively movable between a locked condition in which the rear hinge member is not movable relative to the front hinge member, and an unlocked condition in which the rear hinge member is movable relative to the front hinge member;  
an elongated rear mounting extension projecting rearward from the rear hinge member; 
a first stock slideably coupled to the rear mounting extension, the stock slideable between a plurality of axial positions on the rear mounting extension for adjusting a length of pull of the firearm; 
an actuating button movably mounted to the hinge mechanism, the actuating button being configured to lock the rear hinge member to the front hinge member in the locked condition of the hinge mechanism; and
a retention plate fixedly coupling the rear mounting extension to the rear hinge member via a pair of fasteners passing through the rear hinge member and rear mounting extension to threadably engage the retention plate;
wherein the first stock is movable between an unfolded position in which the first stock is inline with the longitudinal axis when the hinge mechanism is in the locked condition, and a folded position in which the first stock is laterally offset from the longitudinal axis when the hinge mechanism is in the unlocked condition. 
(Original) The firearm according to claim 19, wherein the actuating button is linearly movable between an outward position in which the actuating button is lockingly engaged with the front hinge member and an inward position disengaged from the front hinge member; and further comprising an operating spring which biases the actuating button towards the outward position. 
(Original) The firearm according to claim 20, wherein the actuating button comprises a pair of first tapered locking surfaces mutually engageable with a corresponding pair of second tapered locking surfaces of the front hinge member when the actuating button is in the outward position. 
(Original) The firearm according to claim 21, wherein the first tapered surfaces are spaced apart on first locking protrusions formed on the actuating button and the second tapered surfaces are correspondingly spaced apart on hook-shaped second locking protrusions on the front hinge member to create a balanced locking force therebetween when the hinge mechanism is in the locked condition.
(Original) The firearm according to claim 22, wherein the second locking protrusions each define an inwardly open locking recess which receives and lockingly engages one of the first locking protrusions of the actuating button when the hinge mechanism is in the locked condition. 
(Cancelled)  
(Currently Amended) The firearm according to claim 19
(Original) The firearm according to claim 19, wherein the rear mounting extension comprises a plurality of threaded bores, the first stock mounted to the rear mounting extension in a user-selected length of pull position by a threaded fastener rotatably coupled to one of the threaded bores.  
(Original) The firearm according to claim 19, wherein: 
the rear mounting extension comprises a common mounting interface configured to be interchangeably coupled to a plurality of different rear stocks to the hinge mechanism; and 
the rear mounting extension being configured for slideable insertion into a forwardly open longitudinal passageway of common cross-sectional configuration formed in each of the plurality of stocks.
(Original) The firearm according to claim 27, wherein a first stock of the plurality of stocks has a first characteristic and a second stock of the plurality of stocks has a second characteristic different than the first characteristic.   
(Currently Amended) A method for operating a stock coupling system of a firearm, the method comprising: 
providing a firearm having a rear stock locked in an unfolded position inline with a longitudinal axis of the firearm; 
depressing an actuating button of a hinge mechanism having front and rear hinge members removably locked together;  
disengaging a pair of first locking protrusions on the actuating button from a pair of corresponding second locking protrusions on the front hinge member to unlock the hinge mechanism;  
rotating the rear stock about a pivot axis defined by the hinge mechanism; and 
placing the rear stock in a folded position laterally offset from the longitudinal axis of the firearm;
wherein the firearm comprises a retention plate fixedly coupling a rear mounting extension to the rear hinge member via a pair of fasteners passing through the rear hinge member and rear mounting extension to threadably engage the retention plate.  
(Original) The method according to claim 29, wherein the disengaging step comprises removing the first locking protrusions from corresponding locking recesses formed by the second locking protrusions.  

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a stock coupling system as recited in claims 1, 19, and method in claim 29, with a retention plate fixedly coupling a rear mounting extension to a rear hinge member via a pair of fasteners passing through the rear hinge member and rear mounting extension to threadably engage the retention plate.   
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641